Mr. PRESIDING JUSTICE JONES, dissenting: I respectfully dissent. The error regarding the erroneous instruction has been waived and the majority cannot rely upon People v. Harris to hold that it has not been waived. The majority cites a segment of the supreme court’s opinion in People v. Roberts which discussed the “waiver” aspect attributable to Harris. The citation used by the majority cites Robinson completely out of context by straddling and omitting entirely the crucial language which shows Harris is not a precedent for the waiver rule. The omitted portion of the citation from Roberts is: “Although in Harris this court discussed instructional error in the context of Rule 451(c), we granted leave to appeal in that case to resolve the attempted-murder problem resulting from our decisions in People v. Muir and People v. Trinkle, and not to deal with the question of waiver.” (Emphasis added.) 75 Ill. 2d 1, 15, 387 N.E.2d 331, 338. Refusal of the majority to acknowledge the presence and effect of the quoted language has led to an erroneous result in this case. I would affirm.